Citation Nr: 0424329	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  94-45 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection of an active psychosis 
for treatment purposes.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the Army from February 
1973 to December 1978.  The appellant was also a member of 
the California National Guard from approximately 1983 to 
1990.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut that, in part, 
denied the appellant's claim of entitlement to service 
connection for a psychiatric disorder, as well as his claim 
of eligibility to treatment for an active psychosis pursuant 
to the provisions of 38 U.S.C.A. § 1702.  

In December 2001, a Board hearing was held at the Wichita RO 
before the undersigned, who will be making a decision on this 
case and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of 
this hearing has been prepared and associated with the claims 
file.  Subsequent to that hearing, the Board remanded the 
case to the RO for additional development in August 2003; the 
RO has now returned the case to the Board for appellate 
review.

The appellant submitted a statement in April 2003 wherein he 
clarified his intention to revoke a previous appointment of a 
service organization as his representative before VA.  
Consequently, the Board has found that the appellant is 
representing himself in his appeal before the Board.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

As noted in the Board's December 1999 remand, while the 
service medical records currently associated with the claims 
file do not contain reports of any psychiatric or mental 
health treatment, a December 1978 report of medical history 
indicates that the appellant received treatment through the 
mental hygiene clinic.  The claims file does not document 
what specific attempts were made by the RO to obtain the 
appellant's in-service psychiatric records.  The RO should 
seek these records and associate any records obtained with 
the claims file.

Review of the VA medical evidence of record reveals that the 
appellant was in receipt of VA outpatient mental health 
clinic therapy in the first half of 1980.  Only partial 
records of that treatment are of record and none of those 
records includes a diagnosis.  It appears that the appellant 
underwent a complete psychiatric evaluation while he was 
hospitalized for foot surgery at the VA Medical Center in 
Topeka, Kansas in June 1980.  The RO should obtain these 
records and associate them with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
ensure that the appellant is notified of 
the information and evidence needed to 
substantiate his claims, including the 
claim of service connection for treatment 
purposes, and of what part of such 
evidence he should yet obtain and what 
part the RO will yet attempt to obtain on 
his behalf.  He should also be told to 
provide any evidence in his 


possession that is pertinent to either 
claim on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  As part of this development, the RO 
should attempt to obtain the appellant's 
in-service outpatient mental hygiene 
clinic/psychiatric treatment records at 
Ft. Riley (Irwin Army Hospital) in Kansas 
dated in 1978.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim and any 
Administrative Law Judge (ALJ) decision 
and associated List of Exhibits.

4.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated the 
veteran for his psychiatric disorder(s) 
since his discharge from service.  After 
securing the necessary releases, the RO 
should obtain these records, including, 
but not limited to, complete clinical and 
outpatient treatment records, notes, 
consultation reports, medications, 
problem lists and diagnoses, to the 
extent not already of record.

The VA records should include the 
complete records from all inpatient 
and/or outpatient mental health treatment 
furnished at the VAMC in Topeka between 
1979 and 1981, including during the June 
1980 hospitalization for foot surgery.



5.  After accomplishing the above 
development and obtaining any additional 
evidence identified by the appellant, the 
RO should schedule the appellant for a 
psychiatric examination to determine the 
nature, onset date and etiology of the 
appellant's current psychiatric pathology.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.  An opinion should be 
obtained even if the appellant does not 
report for the examination.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.
The examiner should offer an opinion as to 
the onset date of each of the appellant's 
diagnosed psychiatric conditions.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that each current 
psychiatric disorder is attributable to, 
or related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, or any disease or incident 
suffered after service (such as work 
stress or marital discord), or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should identify all psychiatric conditions 
that have been present and distinguish 
conditions that are acquired from 
conditions that are of developmental or 
congenital origin, if any.  



6.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

